Case: 1:18-cv-02675-CAB Doc #: 24 Filed: 08/01/19 1o0f1. PagelD #: 199

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
BRIAN COFFEY, ) CASE NO. 1:18CV2675
)
Plaintiff, ) JUDGE CHRISTOPHER A. BOYKO
)
Vs. ) ORDER
)
BUCKEYE SHAKER SQUARE )
DEVELOPMENT CORP., et al., )
Defendants. )

CHRISTOPHER A. BOYKO, J.:

 

This matter comes before the Court upon the Motion (ECF DKT #20) of Defendants
Kenneth L. Johnson and Garnell Jamison for Leave to File Answer Instanter.

Upon consideration of Defendants’ filing, Defendants’ Motion is denied. The Court
finds that the explanation for failing to answer the Complaint is insufficient.

Should Defendants re-file their Motion for Leave, the Court requires each Defendant
to submit an affidavit in support which demonstrates excusable neglect as provided in
Fed.R.Civ.P. 6(b).

IT ISSO ORDERED.

DATE: elili9
C hretaghes Loko

CHRISTOPHER A. BOYKO
United States District Judge
